Title: From Thomas Jefferson to Steuben, 24 November 1780
From: Jefferson, Thomas
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von



Sir
November 24th 1780.

As you have been so kind as to remain here, among other purposes, for that of organizing our troops meant to be forwarded to the south, I beg leave to inclose to you a resolution of the Executive of this State, entered into previous to your arrival here appropriating such of the men as were before unappropriated to any particular corps, and directing in what manner they shou’d be officered. I have written to General Muhlenberg for a return of the numbers of men of the several descriptions contained in the resolution, which when received shall be immediately communicated to you. I moreover now inclose a return from General Stevens for the purpose of informing you how many eight months men are with him. These you will observe were to be regimented under the command of the same field officers, who commanded them before by election of the General Assembly. In order to procure proper captains and subalterns we desired by advertisement that such officers as had before been in regular service, had resigned, or become supernumerary, and were willing now to take command in the same rank they formerly held, wou’d give in their names. A list of those who have sent in their names I now inclose to you as I had formerly done to Brigadier Genl. Muhlenburg, to which I beg leave to add the name of the Bearer Captain Webb who is desirous of obtaining a command. I also inclose you a number of commissions for the officers to be appointed to command these eight months men, which you will please to fill up as you think proper. It was our idea that they should all bear the same date, that their rank under these new commissions might be determined by the priority of their former ones. I must further [inform] you that before you came Genl. Muhlenberg had been desired to carry this arrangement into execution. No commissions have been yet applied for, but it is possible he may have made some appointments which it wou’d be well he should inform you of. I have the honor to be with the greatest esteem and respect, sir, Your most obedient and humble servant,

Th: Jefferson

